Per Curiam.
In this Anders* appeal, we affirm Appellant's judgment and sentences, but remand for the trial court to enter a written order specifying that Appellant admitted violating only certain conditions of probation., as alleged in Grounds VI-XIV of the amended affidavit of violation of probation. See Pittman v. State , 867 So.2d 621, 622 (Fla. 2d DCA 2004) (remanding for entry of formal order revoking probation that listed only the violations that had been admitted); Narvaez v. State , 674 So.2d 868, 869 (Fla. 2d DCA 1996) (noting that written order of revocation must comport with the oral pronouncement and remanding with instructions to strike violations neither admitted to nor found by the court from the order). Appellant need not be present.
AFFIRMED but REMANDED for correction.
B.L. Thomas, C.J., and Lewis and Makar, JJ., concur.

Anders v. California , 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).